Title: From John Adams to Ward Nicholas Boylston, 7 August 1821
From: Adams, John
To: Boylston, Ward Nicholas



My dear Boylston
Montezillo 7th August 1821.

Although I have not been able to acknowledge your kind letter, I have not been less grateful for it nor less delighted with the exuberance of the productions of your agriculture. My little hills too have been tolerably fruitful but they are mole hills in comparison with your mountains. I long to look down upon my hillocks from your lofty heights but all such delights are forbidden to and unattainable by me. I must be contented with gazing at your Wachusett from one of my miniatures.
We are blessed with the company of my dear daughter, John Quincy and her son George who desire to be remembered to you and by you and Mrs Boylstone. The Secretary is expected by the 25th. but all is uncertain with respect to him. He is flying in the air and no man knows when or where he will alight. I shall see you at the little Hills after Commencement. Farewell dear Cousin
John Adams.